It is with pleasure that I offer Mr. Miguel 
d’Escoto Brockmann my warmest congratulations on 
his election as President of the General Assembly at its 
sixty-third session. We have every confidence in his 
exceptional skill and future success in consolidating 
the gains achieved and in enhancing international 
peace and security in a world system characterized by 
prosperity, stability and progress. I would also like to pay 
tribute to the valuable efforts made by his predecessor, 
Mr. Srgjan Kerim, to strengthen the principles of dialogue 
and consultation as a means to reach effective solutions 
to international issues and disputes. I would further 
like to express our thanks and gratitude to Secretary-
General Ban Ki-moon for his continual efforts on 
important issues relevant to reforming the Organization 
and to enhancing international peace and security. 
 The current session of the Assembly is convening 
at a time when our country, Mauritania, has undergone 
a change of head of State. I would like to seize this 
opportunity to explain the reasons for that change. 
 In August 2005, after two decades of political 
tyranny, bribery and increasing corruption, the armed 
forces and security forces intervened to put an end to 
the grave abuses that threatened the structure and very 
existence of the Mauritanian State. That move by the 
Military Council for Justice and Democracy led to a 
transitional democratic phase, which successfully 
concluded in April 2007. Mauritanians and 
international observers alive attested to the fairness and 
transparency of that phase. The Mauritanian 
experiment in democracy became an example worthy 
of emulation. The satisfaction of various national and 
international observers and the support of civil society 
added to the success of the experiment. A series of 
elections were held, with the support of international 
partners, leading to the ratification by popular 
referendum of the Constitution in June 2006. 
  
 
08-53141 42 
 
 A Parliament with two chambers was elected in 
November of the same year; a new president of the 
Republic was elected in March 2007; and a new law 
for the organization of the press was enacted in 
October 2006, establishing a higher authority for the 
press, radio and television. With respect to good 
governance, a new general inspectorate of the State 
was established; transparency initiative was 
implemented in the field of extracting industries; 
public officials were compelled to disclose their 
financial affairs and property; and public transactions 
are now undertaken in a transparent manner. Lastly, 
women were accorded a quota of 20 per cent of all 
candidatures in our Islamic republic. As a result, 
18 women were elected to the current Parliament. 
 Those splendid achievements, in addition to the 
atmosphere of harmony and accord enjoyed by the 
people of Mauritania, are the result of the work of the 
military establishment, which pledged to complete the 
process within the announced time frame and indeed 
kept its promise. Once the former President assumed 
office, anything was possible in the new Mauritania, 
with all its new institutional gains, in terms of 
consolidating and deepening the achievements of the 
transitional period of 2005 to 2007. Regrettably, from 
the outset the former President demonstrated his 
weakness and inability to lead the country and confront 
the many challenges it faced. 
 Conditions in the country continued to seriously 
deteriorate over the following 15 months in the 
political, security, economic and social fields. The 
deteriorating situation posed a real threat to the 
country’s peace, security and stability. Indeed, it 
threatened the very existence and foundations of the 
State. 
 Thus our country has, over the past three months, 
undergone an institutional crisis that led to an 
interruption in the work of parliamentary institutions 
and paralysed the affairs of the State, the stability of 
which was threatened by the intransigence of the 
executive authority, which prevented Parliament from 
exercising its constitutional powers. 
 In order to secure the loyalty of some 
parliamentarians from the majority party who were 
unhappy with the difficult situation and concerned 
about the future of the country, the former President 
resorted to certain illegal measures that would be 
unacceptable in any democratic system. He used public 
funds to buy the allegiance of some parliamentarians. 
In addition, he made some irregular appointments and 
arbitrarily fired some high-ranking public officials in 
order to stem the people’s desire for change. Moreover, 
he continuously threatened to dissolve Parliament in 
order to prevent the formation of a parliamentary 
committee to investigate the sources of financing of a 
private business created by his family. 
 The President returned to the Chair. 
 In the field of security and as a result of his laxity 
and refusal to heed the advice of the security services, 
a number of terrorist acts took place for the first time 
in the country’s history, following the release of a 
number of terrorists who had been in custody until he 
took office. 
 Economically and socially, the situation was 
simply disastrous. While the people suffered in 
poverty, hunger and disease, the former President — 
who, in the aftermath of floods that hit the country, had 
visited only one city inside Mauritania, the city of 
Tintane — made 25 visits abroad, costing Mauritanian 
taxpayers huge amounts of money, without achieving 
any tangible results in the field of cooperation between 
Mauritania and its development partners. 
 The former President continuously and 
intentionally obstructed the work of democratic 
institutions and thus paralysed the State. Faced with the 
failure of his manoeuvres, he resorted to firing high-
ranking officials in the leadership of the army and the 
security services at the same time. That almost led to a 
confrontation between high-ranking officers and 
created a situation that could have brought the country 
to the brink of civil war. 
 In view of the political impasse, the armed forces 
and security forces, conscious of the serious dangers to 
the country, intervened to correct the abuses and to 
strengthen national unity and other gains made in the 
country, as well as its prospects for development and 
progress. That change enjoys the support of two thirds 
of the members of Parliament, approximately 90 per cent of 
mayors and two thirds of recognized political parties, in 
addition to civil society organizations, including 
cultural and professional societies. Support has also 
been come from unprecedented popular marches. 
 The High Council of State declared its 
commitment to protecting democracy and enhancing 
democratic processes in Mauritania; guaranteeing the 
 
 
43 08-53141 
 
continued regular functioning of State institutions; 
allowing officially recognized political parties to carry 
out their activities; guaranteeing freedom of the press 
and the media; respecting the obligations, agreements 
and international treaties concluded in the name of the 
Mauritanian State; and organizing free and transparent 
elections at the earliest possible date. 
 Aware of the importance of and need for 
integration among countries and peoples of the world, 
Mauritania reaffirms its adherence to the Arab 
Maghreb Union as a strategic choice of the people of 
the region, the League of Arab States, the African 
Union and the purposes and principles of the United 
Nations. 
 In the same spirit, we reiterate our support for 
efforts to reform the United Nations and, in particular, 
the Security Council. We believe that the African 
continent should be given permanent representation on 
the Security Council; Africa has been the only 
continent without permanent representation in the 
Council since the creation of this Organization. We 
also call for giving the Arab Group representation in 
the Security Council in view of the fact that it 
represents more than 11 per cent of the peoples of the 
world. We support granting permanent seats in the 
Security Council to Japan and Germany, since both 
countries play a vital role in the maintenance of 
international peace and security. 
 Allow me to pay special tribute to the great 
efforts made at the sixty-second session of the General 
Assembly in the field of development, especially with 
respect to the steep rise in food prices and all other 
goods, the financing of development projects and the 
problem of greenhouse gases and their effect on the 
planet. 
 The sixty-third session of the General Assembly 
falls at a very difficult time, when the world is 
confronting sharp increases in food prices, that 
negatively affect the economies of developing 
countries and could even undermine the economic 
structure of those countries if no urgent measures are 
taken to address the problem. The food crisis facing the 
world requires concerted international efforts and 
strategies to overcome its negative effects. 
 Today, we are halfway to the deadline for 
achieving the Millennium Development Goals. 
However, many developing countries are still far from 
achieving those Goals. That is why we call on rich 
countries to keep their promises to finance 
development in the developing world. 
 The Arab-Israeli conflict is a source of tension 
and a threat to international peace and security in a 
vital and sensitive region of the world. That is why my 
country supports the efforts to settle the conflict in a 
manner that guarantees the Palestinian people the 
restoration of their rights and the establishment of their 
own State, with Jerusalem as its capital, coexisting in 
peace and security with the State of Israel. 
 As regards the question of the Sudan, we totally 
and categorically reject the most recent developments, 
in particular the request of the Prosecutor of the 
International Criminal Court to issue an arrest warrant 
for the President of the Sudan. We believe that such a 
move would jeopardize peace efforts in that brotherly 
country and increase tensions in that sensitive region of 
the world. 
 My country follows the question of the Western 
Sahara with interest. While we welcome the latest steps 
taken to return to the negotiating table, we also renew 
our support for the efforts of the Secretary-General to 
reach a final settlement acceptable to both parties. 
 The dissemination of the culture of peace and the 
spirit and values of tolerance among peoples and 
civilizations, the restoration of rights and the 
realization of justice among peoples are, in our view, 
the best way to maintain peace and security in the 
world. The fact that certain questions that have gone 
unresolved for so long, the widening gap between the 
poor and the rich, the unfair structure of the global 
economy and the absence of any attempt to spread 
justice, equality and fairness have all contributed to the 
creation of conflicts and to the phenomena of 
extremism and terrorism. 
 We in Mauritania condemn and reject terrorism in 
all its forms. We are equally committed to adhering to 
our tolerant Islamic values, which reject violence and 
extremism and call for tolerance and brotherhood. We 
believe that the international family should seriously 
consider the causes of the phenomenon of terrorism 
and ways to confront and eradicate it fully from the 
world. 
 We affirm the importance accorded by developing 
countries to development as we look forward with hope 
to the results of the Doha Follow-up International 
Conference on Financing for Development scheduled 
  
 
08-53141 44 
 
from 29 November to 2 December 2008. We also 
would like to express our concern at the deadlock of 
the Doha Round of trade negotiations and call on 
industrialized countries to show more flexibility and 
stronger political will in that respect. 
 Development has economic, social and 
environmental dimensions. Any shortcomings in any 
one of those dimensions negatively affects the others. 
That is why we highlight the need to address the 
phenomenon of climate change. My country is one of 
the 10 countries that would be the most vulnerable to 
the effects of greenhouse gas emissions if they should 
cause a rise in sea levels. We call on industrial 
countries to limit the emissions that lead to greenhouse 
effects. 
 The commitments undertaken by the international 
community at the time of the establishment of this 
Organization will not be implemented unless all 
countries and peoples of the world are able to benefit 
from global resources and unless development efforts 
in the developing countries are supported with a view 
to creating conditions conducive to decent living in 
freedom and equality. Only then will we have honoured 
the commitments we have always affirmed. 